             Case 2:19-cr-00126-MCE Document 109 Filed 06/10/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTINA McCALL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-126 MCE

12                                Plaintiff,            STIPULATION AND ORDER RE: HEARING

13                          v.                          DATE: June 11, 2020
                                                        TIME: 10:00 a.m.
14   JAZIZ J. CEA,                                      COURT: Hon. Morrison C. England, Jr.
15                               Defendant.

16

17                                                  STIPULATION

18          On May 14, 2020, the Court issued a minute order (ECF No. 102), vacating the June 22 trial date

19 in the interest of public health and safety. The Court also vacated the Trial Confirmation Hearing set for

20 June 4, and replaced it with a status conference, which is currently set for June 11, and excluded time

21 between those dates. ECF Nos. 103 and 105.

22          Through this filing, and per the Court’s Minute Order (ECF No. 106), the defendant states his

23 intention to appear at the June 11 status hearing via videoconference, consistent with General Order 618,

24 rather than waive his appearance under Federal Rule of Criminal Procedure 43.

25          The parties stipulate and agree that the status hearing may proceed with the defendant appearing

26 by VTC. The parties request that the Court enter an order making the specific findings articulated

27 below:

28          1) The status hearing in this case cannot be further delayed without serious harm to the interest


      STIPULATION AND ORDER RE: HEARING                 1
30
                Case 2:19-cr-00126-MCE Document 109 Filed 06/10/20 Page 2 of 3

 1               of justice, given the public health restrictions on physical contact and court closures existing

 2               in the Eastern District of California and the defendant’s request to proceed to trial as soon as

 3               practicable; and

 4          2) The defendant waives his physical presence at the hearing and consents to remote hearing by

 5               videoconference and counsel joins in that waiver.

 6
                                                                MCGREGOR W. SCOTT
 7    Dated: June 9, 2020                                       United States Attorney
 8
                                                        By: /s/ ROSANNE L. RUST
 9                                                          ROSANNE L. RUST
                                                            Assistant United States Attorney
10
      Dated: June 9, 2020                                       /s/ Douglas Beevers
11                                                              Douglas Beevers
12                                                              Counsel for Defendant
                                                                Jaziz J. Cea
13    Dated: June 9, 2020
                                                               /s/ Jaziz J. Cea
14                                                             JAZIZ J. CEA1
                                                               Defendant
15

16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25

26
            CAED General Order 616 states that “where a defendant’s signature is called for, unless
            1

27 otherwise ordered by the court, defense counsel may sign electronically on the defendant’s behalf using
   the format ‘/s/ name’ and file the signed document electronically after defendant has an opportunity to
28 consult with counsel and consents to counsel’s signing on defendant’s behalf.”


       STIPULATION AND ORDER RE: HEARING                   2
30
             Case 2:19-cr-00126-MCE Document 109 Filed 06/10/20 Page 3 of 3

 1                                                   ORDER

 2         1.      The Court adopts the findings above.

 3         2.      Further, the Court specifically finds that:

 4                 a)      The status hearing in this case cannot be further delayed without serious harm to

 5         the interest of justice; and

 6                 b)      The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by videoconference.

 8         3.      Therefore, based on the findings above, and under the Court’s authority under General

 9 Order 618, the status hearing in this case will be conducted by videoconference.

10         IT IS SO ORDERED.

11 Dated: June 9, 2020

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER RE: HEARING                  3
30
